Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on *** was/were considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

    PNG
    media_image1.png
    611
    593
    media_image1.png
    Greyscale
Claim 18 recites “the surface of the second side of the side wall section being configured so that the cross-sectional dimension of the gap increases in a direction toward the impeller rotation axis (X-X) in the intermediate region.”
This claim language is supported by the specification at [0047].  However, the increase in the gap towards the rotational axis is not shown in the drawings.  The closest drawing to show any change in gap cross-sectional dimension is Fig. 5 where the intermediate section comprises a generally equal gap that decreases toward the rotational axis along reference number 72. This is opposite of what is recited and claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 18 is objected to in that it recites “an outer region with an inner regions and an intermediate region”.   As best understood by the Office the claim should recite “an outer region, an inner region and an intermediate region”.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 8-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 5, 8, 10, 12, 13, 18, 20, 21 and 22 recite the term “generally” to describe certain limitations.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Many of the claim limitations (e.g. “generally circular” and “generally at right angles”) become unclear since one of ordinary skill would not know how far one might deviate from a circle or right angle and still be within or outside the metes and bounds of the claim.
Claims 4-5 and 8-23 are rejected for their dependency from claims 1 or 3.
Claims 1 and 3 are unclear in that they use various terms for the same part.  As best understood by the Office the “pump side part”, the “main body”, and the “side wall section” all refer to the same component.  As such the rejection will use the same reference number to indicate each of these terms.
Claim 18 is unclear in that it recites “the front shroud”.  Claim 18 depends from claim 17 which recited “one or more shrouds”.  It is unclear which of the “one or more shrouds” is the “front shroud” or if the term “front” implies that there are, indeed, more than one shroud.  Thus, the term lacks proper antecedent basis.  As best understood by the Office “the one or more shrouds” and “the front shroud” will be treated as the same single shroud.
Claim 18 is unclear in that it recites “the front side of the side wall section”.  Both “the front side” and “the side wall section” lack proper antecedent basis.  As best understood by the Office, “the front side” is understood to refer to “the first side” established in claim 3.  However, the meaning of “the side wall section” is unclear.  Thus, the claim is unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8 and 12-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Addie US 20040136825.
Note that claim 1 contains all the limitations of claim 3 plus an additional limitation.  To reduce the length of the Office Action the rejection of these and other similar claims have been combined.
Regarding claims 1 and 3, Addie discloses a pump side part (4, Fig. 6) for use with a centrifugal slurry pump for pumping a fluid mixture containing particulate matter (intended use), the pump side part comprising: 
a main body (main body of 4) having a main axis (Y-Y), the main body including a side wall section (4) which extends laterally with respect to the main axis and has opposite facing first and second sides (Fig. 6), 
an outer peripheral side wall or rim  extending between the first and second sides (Fig. 6), 

    PNG
    media_image2.png
    585
    562
    media_image2.png
    Greyscale
the second side having an outer edge adjacent the peripheral side wall or rim and an inner edge (Fig. 6), 
a plurality of formations (recess between 5, 7, 9; note that “the number of protrusions 5,7,9 is more than one” [0026]; so while 9 is not shown in Fig. 6 its presence can be implied even though only two formations are shown) on a surface of the second side including an inner formation (recess inward of 5 in Fig. 6) and an outer formation (recess outward of 7 in Fig. 6) in spaced relation to the inner formation, the formations being generally circular or ring like ([0030]) in configuration when viewed in the direction of the main axis (Y-Y) and arranged generally concentrically with the main axis (Y-Y) (Fig. 6), 
the formations being configured so that in use the formations generate a flow of the fluid mixture across the surface which detaches from the surface the particulate matter adjacent thereto ([0032]), wherein the formations are in the form of channels or recesses ([0030] “may be most any shape”) in the surface of the second side, and the channels are generally continuous and arcuate in cross-sectional profile (Fig. 6).  
Regarding claims 4 and 19, Addie further discloses that the inner formation (recess inward of 5 in Fig. 6) is adjacent to the inner edge and the outer formation (recess outward of 7 in Fig. 6) is adjacent to the outer edge (Fig. 6).  
Regarding claims 5 and 20, Addie further discloses including one or more intermediate formations ([0030]), the intermediate formations being generally circular ring like in configuration (Id) and arranged concentrically with the main axis (Y-Y) and in spaced relation to one another and the inner and outer formations (Fig. 6).  
Regarding claims 8 and 21, Addie further discloses that the surface of the second side is generally wave like in cross-sectional profile (Fig. 6, the formations rising and falling like a wave).  
Regarding claim 12, Addie further discloses that the second side includes a section (intermediate section) which is generally at right angles to the main axis Y-Y (Fig. 6).  
Regarding claim 13, Addie further discloses that the main body (4) further includes an inlet section (radially inner most section of 4) which extends from the first side in the direction of the main axis and generally co-axial therewith (Fig. 6).  
Regarding claim 14, Addie further discloses that the second side includes a section (radially inner section) which is inclined towards the inlet section (Fig. 6).  
Regarding claim 15, Addie further discloses that the pump side part (4) is a back side part (See Fig. 7 where 4 is embodied as a back side part).  
Regarding claim 16, Addie further discloses that the pump side part is a front side part (Fig. 6).  
Regarding claim 17, Addie further discloses a slurry pump side part according to claim 3 (see claim 3 above) and a slurry pump impeller (Fig. 6); the impeller comprising:
one or more shrouds (10) and a plurality of pumping vanes (8) the or each shroud (10) having an outer face (opposite the 2nd side of 4) and an impeller inlet, the impeller inlet being coaxial with an impeller rotation axis (X-X) (Fig. 6); 
wherein the outer face (opposite the 2nd side of 4) of the impeller shroud (10) and the surface of the second side of the pump side part (4) are arranged in used to be facing one another with a gap (12) therebetween the gap having an outer gap having an outer opening and an inner opening (Fig. 6).  
Regarding claim 18, Addie further discloses that 
the front shroud (10) outer face (opposite the 2nd side of 4) of the impeller includes 
an outer region (radially outer region, adjacent the outlet), an inner region (radially inner region, adjacent the inlet) and an intermediate region therebetween (Fig. 6), the intermediate region being in a plane generally at right angles to the impeller rotation axis (X-X) (Fig. 6) and the inner region being inclined towards the pumping vanes (Fig. 6); and 
wherein the surface of the second side (impeller side of 4) of the pump side part (4) includes 
an outer region (radially outer region, adjacent the outlet), an inner region (radially inner region, adjacent the inlet) and an intermediate region (Fig. 6) between the outer and inner regions which is inclined (i.e. the inner region is inclined) from the said plane (of the intermediate region) in a direction towards the inlet section (Fig. 6), 
the inner region (radially inward, adjacent the inlet) extending 
in a direction away from the intermediate region (Fig. 6) and 
in a direction away from the front side (1st side) of the side wall section (4, Fig. 6) and 
generally following the inner region of the outer face of the impeller front shroud (18, Fig. 6), and 
wherein the outer face (opposite the 2nd side of 4) of the impeller front shroud (10) and the surface of the second side (impeller side) of the pump side part (4) are arranged in use to be facing one another with a gap (12) therebetween the gap having an outer opening and an inner opening (Fig. 6), 
the surface of the second side (impeller side) of the side wall section (4) being configured so that the cross-sectional dimension of the gap increases in a direction toward the impeller rotation axis (X-X) in the intermediate region (wherein the gap opposite the 2nd side of 4 is narrowed by 7 but then increases again radially inward of 7), and 
the inner region (of the gap) terminating at the inner opening (at the inner edge).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Addie US 20040136825 in view of Lindskog US 7766605.
Regarding claim 10 and 22, Addie further discloses that the formations have generally smooth sides (Fig. 6).  However it does not teach that a smooth transition between formations along the surface of the second side.
Lindskog teaches a slurry pump comprising a pump side part comprising formations (32) with smooth transitions therebetween (Fig. 1).  
It has been held, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  
Applicant has not disclosed that having a smooth transition solves any stated problem or is for any particular purpose (see specification [0053]).  Both Addie and Lindskog teach the formations for the purpose of feeding particles toward the impeller/pump outlet (Addie [0032] and Lindskog col. 3 ln. 21-28).  Thus, it appears that formations of Addie would perform equally well being configured to have smooth transitions as shown in Lindskog, and absent persuasive evidence that the particular configuration of the claimed limitation is significant, it would have been an obvious matter of design choice, before the effective filing date of the claimed invention, to modify the transitions between the formations taught by Addie by utilizing smooth transitions as taught by Lindskog in order to feed particulates toward the impeller/pump outlet. See MPEP 2144.04 (IV)(B).
  Regarding claim 23, Addie does not teach that the formations include formation curves that are inclined from a plane in line with the general direction of the surface at less than 45°.
Lindskog teaches a slurry pump comprising a pump side part comprising formations curves (32) that are inclined by an angle β (Fig. 3, col. 4 ln. 6-17).  While the conversion between the “plane parallel with the bottom of the pump housing” from which β is measured and the “plane in line with the general directions of the surface” is unclear.  Lindskog does make it clear that this angle “affect the process” of feeding particulates into the outlet of the impeller/pump (col. 4 ln. 6).  Thus, the angle is a result effective variable.
Unless Applicant can show that the particular range of “less than 45°” is critical it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the angle of the formation curves as taught by Addie, by using an angle as taught by Lindskog, and to arrive at the claimed range as taught by Applicant, in order to discover the optimum or workable ranges by routine experimentation.
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art showing formation spacing and width of channels being equal is Blum US 3447475, shown below.  

    PNG
    media_image3.png
    552
    252
    media_image3.png
    Greyscale
While the spacing between the formations and the width of the channel/recess appear to be generally equal Fig. 2 makes it clear that from the axial direction the formations 22 are spiral, not as claim 3 requires “circular or ring like”. Thus any modification between Addie and Blum would require, in the opinion of the Examiner, a change from the circular or ring like formations that Addie teaches to spiral formations taught by Blum.  The result of such a modification would mean that the limitation of claim 3 is not meet.  Any modification adopting the circular or ring like formations taught by Addie having the spacing taught by Blum would be the result of improper hindsight reasoning.  Thus claim 9 is indicated as allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745